ORDER
PER CURIAM.
Lisa Zych (“Defendant”) appeals from a judgment of conviction of Murder in the Second Degree, in violation of Section 565.021,1 and Armed Criminal Action, in violation of Section 571.015. Defendant alleges the trial court plainly erred in not declaring a mistrial, sua sponte, due to the admission of prior uncharged misconduct evidence. We have reviewed the briefs of the parties and the record on appeal and conclude that no manifest injustice or miscarriage of justice will occur if the error is not corrected. State v. Knese, 985 S.W.2d 759, 770 (Mo. banc 1999). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo 1994, unless otherwise indicated.